Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
This application has been examined.  Note is made of the election by applicant of the design shown in Group I (Embodiment 1, reproductions 1.1-1.6).  Accordingly, the design shown in Group II (reproductions 2.1-2.6) stands withdrawn from further prosecution before the Examiner, the election having been made without traverse in the paper received December 20, 2021.  37 CFR 1.142(b).

Objections:
Dashed lines: Because dashed or broken line are often used to show portions of an article that are not part of the claim.  The examiner suggests the applicant include a statement expressly claiming the dashed lines shown in the reproductions that the examiner interprets as stitching.  A sample feature statement is below:
-- In the reproductions, the dashed lines depict stitching, which forms part of the claimed design. --

Claim: The claim shall be in formal terms to the ornamental design for a singular article (specifying name using the appropriate “a” or “an” before the name) as shown, or as shown and described. See 37 CFR 1.153(a) and In re Application of William Schnell., 8 USPQ 19, 25 (CCPA 1931). Accordingly, for proper form, the claim must be amended to read:    
--The ornamental design for a protective face mask[s], as shown and described.— 

Claim Rejection – 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to 
The claim is indefinite and nonenabling because the reproductions do not show all the elements of the claim consistently.  The examiner has identified the following examples: 
The outline/silhouette of the top and bottom views should be the same.  Reproductions 1.1 and 1.6, top and bottom views respectively, are substantially different in overall shape.
The parallel stitching “A” visible on the front and side views (1.3, 1.2 and 1.4) is not shown on the top and bottom views (1.1 and 1.6).
The spacing of stitching “B” and “C” is not consistent between the front, bottom and top views. 
The parallel stitching “D” on the front and side views is not visible on the top and bottom views.
The parallel stitching “E” on the front, left and right views is not visible on the top view (1.1).
The seam “F” is visible on the bottom, left and right views is not shown on the front view (1.3).
The surface “Check” pattern is not consistent between the views. While examples are noted below, the inconsistencies are numerous:
The light/dark bands converge near the center seam area on the front and side views, but appear much farther apart in the same area of the front view (reproduction 1.1).
These same light/dark bands appear to start close to the parallel seam “C” in the top view, but start close to the parallel seam “A” in the front and side views.
The light/dark bands extend along the upper edge of the front view, but start and end near the upper outer edge of the side views.

    PNG
    media_image1.png
    625
    765
    media_image1.png
    Greyscale

Because of the inconsistent drawings, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to make and use the design without the use of conjecture. This renders the claim indefinite and non-enabled.
To overcome the above rejection, applicant must distinctly claim the subject matter applicant regards as the invention. New drawings are suggested so that claim is clearly and consistently shown among the drawing views.  Applicant is also encouraged to submit replacement reproductions of similar line quality to the originally filed reproductions.  The amended drawings received December 20, 2021 have rough and blurred lines.

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).



Notes on Correspondence
For expediency and ease of communication, if the applicant or attorney wishes to communicate by telephone, the examiner should be reached by email to arrange a time for a telephone interview: calvin.vansant@uspto.gov. Please include proposed days and times (Eastern Time) for the call. The telephone communication may be initiated by applicant or applicant’s representative as appropriate. 
The merits of the application may not be discussed via email (or any other electronic medium) unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. When the applicant or an attorney for the applicant wishes to communicate with the examiner in such a way, authorization for Internet communications should be completed (form PTO-SB439 submitted via the EFS-web system or postal mailing). https://www.uspto.gov/sites/default/files/documents/sb0439.pdf 
Please see MPEP 502.03 II (Article 5) for more details.

Conclusion:
The claim stands rejected under U.S.C 112 (a) and (b).

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at calvin.vansant@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
·     Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
 https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources

·     Facsimile to the USPTO's Official Fax Number (571-273-8300)

/CALVIN E VANSANT/Primary Examiner, Art Unit 2915